Locher, J.
The general issue presented in this appeal is whether summary judgment was properly granted against appellant who avers he was defamed by appellees’ column. Because we hold, as a matter of law, that the article in question was opinion, we find for appellees and affirm the court of appeals.
I
This case requires us to reformulate the test and standard in the context of published comment alleged to be defamatory. In Milkovich v. News-Herald, supra, this court recently dealt with the same article we examine today. For reasons to be expressed herein, we now overrule the holding in Milkovich with respect to the characterization of the article. We find the article to be an opinion, protected by Section 11, Article I of the Ohio Constitution as a proper exercise of freedom of the press.
The federal Constitution has been construed to protect published opinions ever since the United States Supreme Court’s opinion in Gertz v. Robert Welch, Inc. (1974), 418 U.S. 323. The court stated in Gertz at 339-340:
*245“We begin with the common ground. Under the First Amendment there is no such thing as a false idea. However pernicious an opinion may seem, we depend for its correction not on the conscience of judges and juries but on the competition of other ideas. * * *”
Federal and state courts alike have consistently adhered to the proposition that the free speech and press guarantees protect published opinions. See, e.g., Orr v. Argus-Press Co. (C.A. 6, 1978), F. 2d 1108; Meyers v. Boston Magazine Co. (1980), 380 Mass. 336, 403 N.E. 2d 376. Our democratic society is founded upon the freedom to voice objections concerning the status quo, and is dependent upon the interplay of conflicting viewpoints to improve itself and our justice system. See Orr v. Argus-Press Co., supra, at 1117. The United States Supreme Court has been guided by the “* * * profound national commitment to the principle that debate on public issues should be uninhibited, robust, and wide-open * * *.” New York Times Co. v. Sullivan, supra, at 270. The intent is to avoid self-censorship, whereby overbroad defamation standards result in the stifling of important non-defamatory material. Gertz, supra, at 340. These ideals are not only an integral part of First Amendment freedoms under the federal Constitution but are independently reinforced in Section 11, Article I of the Ohio Constitution which reads in pertinent part:
“Every citizen may freely speak, write and publish his sentiments on all subjects, being responsible for the abuse of the right; and no law shall be passed to restrain or abridge the liberty of speech, or of the press.”
With these principles in mind we will now review appellant’s propositions of law with particularity.
II
Appellant presents three propositions of law. The first states that “[t]he superintendent of public schools in a local school district in Ohio is not a public official for the purposes of the law of defamation where he is defamed in an article that does not relate to the performance of his official duties and because the position he holds is not such that he has, or appears to the public to have, substantial responsibility for the affairs of government.”
In response to this proposition we reiterate the United States Supreme Court’s statement in Rosenblatt v. Baer (1966), 383 U.S. 75, 86:
“* * * Where a position in government has such apparent importance that the public has an independent interest in the qualifications and performance of the person who holds it, beyond the general public interest in the qualifications and performance of all government employees, both elements we identified in New York Times are present and the New York Times malice standards apply.”
While distinctions between public figures, public officials, and private figures can be nebulous and difficult to apply, see, e.g., Elder, Defamation, Public Officialdom and the Rosenblatt v. Baer Criteria — A Proposal for *246Revivification: Two Decades After New York Times Co. v. Sullivan (1984), 33 Buffalo L. Rev. 579, the distinction is extremely important. See New York Times Co., supra; Dupler v. Mansfield Journal (1980), 64 Ohio St. 2d 116 [18 O.O.3d 354].
The rationale underlying the heightened standard of proof for public officials and public figures is that our society encourages uninhibited debate on the performance of public officials and on all public issues. New York Times Co., supra; Curtis Publishing Co. v. Butts (1967), 388 U.S. 130. Misstatements and falsehoods are inevitable in any democratic scheme of freedom of expression and debate. Any threat of liability, with regard to the expression of unpopular statements, may result in a “chilling” effect with devastating consequences to a democratic society. Private parties are not made subject to a high standard simply because they do not have the same opportunity to rebut damaging allegations as do those in the public realm.
As superintendent of a municipal public school system, appellant falls within the Rosenblatt guidelines. R.C. 3319.01 details the duties of a public school superintendent and provides that “[t]he superintendent of a [city] school district shall be the executive officer for the [school] board. * * *” Clearly, the head of a city school district has substantial responsibilities in the operation of the system. Moreover, the Maple Heights public has a substantial interest in the qualifications and performance of the person appointed as its superintendent.
Because the newspaper in which the alleged libelous statements were contained is of a local circulation, a finding of public official status is particularly strengthened. Controversial actions of a public school superintendent constitute major news in the local paper. A contrary finding would stifle public debate about important local issues. We are therefore compelled to reject as meritless any argument that suggests appellant is merely a “small fish in a big pond” when a local paper is the publishing medium. See Rosenblatt v. Baer, supra, at 83 (“The subject matter may have been only of local interest, but at least here, where publication was addressed primarily to the interested community, that fact is constitutionally irrelevant.”).
Appellant further argues that the defamation did not relate to his official conduct as school superintendent. This view, however, is inapposite to the entire basis for Diadiun’s article:
“When a person takes on a job in a school, whether it be as a teacher, coach, administrator or even maintenance worker, it is well to remember that his primary job is that of educator.”
It was precisely because both Milkovich and Scott were authority figures — individuals with substantial impact on their community — that the article was ostensibly written. Diadiun had seen and heard appellant’s activities at the wrestling match and the OHSAA hearing. Thus, the averred defamatory remarks arose from events where appellant was acting in an *247official capacity as a school superintendent and within the ambit of his responsibilities. Appellant’s prior activities and actions while in an official capacity were inextricably bound, in Diadiun’s view, to the legal hearing which was the source of his averred perjury.2 See Johnston v. Corinthian Television Corp. (Okla. 1978), 583 P. 2d 1101; Cone v. Phipps Broadcasting Stations (D. Ga. 1979), 5 Media L. Rep. (BNA) 1972; Grayson v. Curtis Publishing (1967), 72 Wash. 2d 999, 436 P. 2d 756; Besarich v. Rodeghero (1974), 24 Ill. App. 3d 889, 321 N.E.2d 739, 742; Reaves v. Foster (Miss. 1967), 200 So.2d 453. In short, appellant’s testimony at the legal hearing was related to his official responsibilities at the wrestling match and OHSAA hearing.
In Justice Brennan’s dissent, joined by Justice Marshall, to the United States Supreme Court’s denial of certiorari in Lorain Journal Co. v. Milkovich (1985), _ U.S. _, 88 L. Ed. 2d 305, several concerns relevant to our present discussion were raised. First, “ ‘public school teachers may be regarded as performing a task “that goes to the heart of representative government.” ’ Ambach v. Norwick, 441 U.S. 68, 75-76 * * * (1979) (quoting Sugarman v. Dougall, 413 U.S. 634, 647 * * * (1973)).” Id. at 309. Justice Brennan reiterated the belief at the core of today’s decision that the public school teacher exerts a substantial role in shaping a community through his or her impact on the students both as role model and educator. See, also, San Antonio Independent School Dist. v. Rodriguez (1973), 411 U.S. 1, 29-30; Wisconsin v. Yoder (1972), 406 U.S. 205, 213; Brown v. Board of Education (1954), 347 U.S. 483, 493 [53 O.O. 326].
Second, Justice Brennan correctly adduced at 313-314 that “* * * [a] large fight between the students of two rival schools quite legitimately raises serious concerns for the entire community, particularly when, as here, it results in injury to students. * * * To say that Milkovich nevertheless was not a public figure for purposes of discussion about the controversy is simply nonsense.” These two points are equally applicable to H. Don Scott in his capacity as superintendent of public schools and therefore ultimately responsible for Milkovich’s behavior and the events which transpired at the wrestling match.
Based upon these concerns we cannot, with reflection, be content to rest on the standards related in Milkovich v. News-Herald, supra. Accord*248ingly, we overrule Milkovich in its restrictive view of public officials and hold a public school superintendent is a public official for purposes of defamation law.
Because appellant is a public official we now turn to the ramifications of this status upon his cause.
III
New York Times Co. v. Sullivan, supra, placed a stricter burden on a defamation plaintiff who is a public official, and required him or her to prove that false statements were made with “actual malice.” Actual malice was defined as publishing a statement “with knowledge that it was false or with reckless disregard of whether it was false or not.” Id. at 279, 280. This court has followed the stricter New York Times Co. standard, stating in Dupler, supra, at 119:
“This concept of actual malice has been further refined by subsequent decisions of the United States Supreme Court. Actual malice may not be inferred from evidence of personal spite, ill-will or intention to injure on the part of the writer. Beckley Newspapers Corp. v. Hanks (1967), 389 U.S. 81, 82; Rosenblatt v. Baer (1966), 383 U.S. 75, 84. Rather, the focus of [an actual malice] inquiry is on defendant’s attitude toward the truth or falsity of the publication, Herbert v. Lando (1979), 441 U.S. 153, 160; and a public official may recover only upon clear and convincing proof of actual malice. Gertz v. Robert Welch, Inc. (1974), 418 U.S. 323, 342; New York Times, supra, at pages 285-286. There must be a showing that false statements were made with a ‘high degree of awareness of their probable falsity * * *.’ Garrison v. Louisiana (1964), 379 U.S. 64, 74.
“Since reckless disregard is not measured by lack of reasonable belief or of ordinary care, even evidence of negligence in failing to investigate the facts is insufficient to establish actual malice. Rather, since ‘erroneous statement is inevitable in free debate, and * * * must be protected if the freedoms of expression are to have the “breathing space” that they “need * * * to survive,” * * * ’ (New York Times, supra, at pages 271-72), ‘[t]here must be sufficient evidence to permit the conclusion that the defendant in fact entertained serious doubts as to the truth of his publication.’ St. Amant v. Thompson (1968), 390 U.S. 727, 731.”
We see no reason to now abandon this heightened burden of proof for public officials.
IV
Appellant’s second proposition of law is partially predicated upon the assumption that he is a private citizen for defamation purposes and must only meet the ordinary negligence standard set forth in Embers Supper Club, Inc. v. Scripps-Howard Broadcasting Co. (1984), 9 Ohio St. 3d 22. Accordingly, appellant argues that a summary judgment rendered on the more stringent criteria of actual malice based upon public official status is inappropriate. Because of our resolution of this issue against appellant, *249this proposition must fail. The question of Embers’ continued validity is an issue that must await another day because that issue is not yet squarely before this court.
The record herein, however, supports the determination of the trial court that actual malice could not be established. No evidence was produced which would prove “clearly and convincingly” that appellees made a false statement with a high degree of awareness of probable falsity. To the contrary, as we will discuss in some detail with respect to appellant’s final argument, the evidence showed that Diadiun believed his position to be correct, based on his observations and discussions concerning the actions of appellant.
V
The third and final proposition of law states: “Assertions that an individual lied under oath are not constitutionally privileged expressions of opinion but are instead actionable assertions of fact which are defamatory per se.” Appellant posits that this court is bound by stare decisis to accept our prior conclusion in Milkovich that the allegedly defamatory statements were presented as “fact” and not opinion. We disagree.
A
In Milkovich a majority of this court at that time made the ex cathedra statement at 298-299:
“* * * y¡¡e find that the statements in issue are factual assertions as a matter of law, and are not constitutionally protected as the opinions of the writer. Nothing in the article effectively precautions the reader that the author’s statements are merely his considered opinions. The plain import of the author’s assertions is that Milkovich, inter alia, committed the crime of perjury in a court of law.”
It is implicit in the doctrine of stare decisis that some principle be established that the public may rely upon with the understanding it will not lightly be overturned. The underlying rationale for stare decisis is the importance of constancy and consistency in law. In the absence of consistency and constancy the value of law in society is diminished. We are therefore institutionally bound to uphold our prior decisions where time has vindicated the logic utilized to render the holding. See, e.g., Hall v. Rosen (1977), 50 Ohio St. 2d 135, 138 [4 O.O.3d 336].
In Milkovich, no test was offered and no analysis was given for reaching the conclusion that the article was fact and not opinion. No rule was articulated to support the majority position. Application of stare decisis to such a decision is therefore inappropriate in our view and would only engender continued confusion as to what properly constitutes opinion or fact. See Leavitt v. Morrow (1856), 6 Ohio St. 71, 78 (“* * * A legal principle [precedent], to be well settled, must be founded on sound reason, and tend to the purposes of justice. * * * Otherwise, it could never be said *250that law is the perfection of reason, and that it is the reason and justice of the law which give to it its vitality. * * *”). (Emphasis sic.)
Expressions of opinion are generally accorded absolute immunity from liability under the First Amendment. Trump v. Chicago Tribune Co. (D. N.Y. 1985), 616 F. Supp. 1434, 1435; Gertz v. Robert Welch, Inc., supra, at 339; Chaves v. Johnson (Va. 1985), 335 S.E. 2d 97, 102. The determination of whether an averred defamatory statement constitutes opinion or fact is a question of law, properly within our purview today. Ollman v. Evans (C.A. D.C. 1984), 750 F.2d 970, 978; Rinsley v. Brandt (C.A. 10, 1983), 700 F.2d 1304, 1309; Lewis v. Time, Inc. (C.A. 9, 1983), 710 F.2d 549, 553; Slawik v. News-Journal Co. (Del. 1981), 428 A.2d 15, 17.
In establishing an analytical framework to separate fact from opinion, a number of possibilities are open to us. For example, the federal Ninth Circuit has promulgated a three-part test which holds those statements which “* * * convey pertinent information to the public about a matter of public interest, * * * are made in the course of a public debate or similar circumstances, and * * * are phrased in cautionary language” are opinion. Murray v. Bailey (N.D. Cal. 1985), 613 F.Supp. 1276, 1282; Information Control Corp. v. Genesis One Computer Corp. (C.A. 9, 1980), 611 F.2d 781. Another example includes the Restatement of the Law 2d, Torts view, and still others are subjective judgment calls such as Milkovich, supra.
After careful consideration of the various standards used to distinguish opinion from fact, it is our holding that a totality of circumstances test be adopted. This test, however, can only be used as a compass to show general direction and not a map to set rigid boundaries.
Consideration of the totality of circumstances to ascertain whether a statement is opinion or fact involves at least four factors. First is the specific language used, second is whether the statement is verifiable, third is the general context of the statement and fourth is the broader context in which the statement appeared. See, generally, Ollman v. Evans, supra, at 979; Janklow v. Newsweek, Inc. (C.A. 8, 1985), 759 F.2d 644, 649.
B
Our preliminary concern is with the common meaning of the allegedly defamatory statement. Although specific allegations of criminal conduct— “a charge which could reasonably be understood as imputing specific criminal or other wrongful acts” — have been found potentially actionable, Cianci v. New Times Publishing Co. (C.A. 2, 1980), 639 F. 2d 54, 64 (plaintiff alleged to be a rapist); Lauderback v. American Broadcasting Companies, Inc. (C.A. 8, 1984), 741 F.2d 193 (plaintiff alleged to be under investigation for insurance fraud), the distinction is not always easily made. Lewis v. Time (C.A. 9, 1983), 710 F.2d 549 (reader might draw inference plaintiff’s malpractice actions would lead to disbarment); Natl. Assn. of Letter Carriers v. Austin (1974), 418 U.S. 264 (no implication of criminal conduct by use of the term “traitor” in defining a “scab”); Greenbelt *251Cooperative Publishing Assn., Inc. v. Bresler (1970), 398 U.S. 6 (term “blackmail” not understood in context to be criminal conduct).
Turning to the present circumstances, the crux of appellant’s argument is that he was accused of the crime of perjury. The operative language averred to be actionable is listed in appellant’s complaint and amended complaint as follows:
“Maple beat the law with the ‘big lie.’ ”
“* * * [A] lesson was learned (or relearned) yesterday by the student body of Maple Heights High School, and by anyone who attended the Maple-Mentor wrestling meet of last Feb. 8.
“A lesson which, sadly, in view of the events of the past year, is well they learned early.
“It is simply this: If you get in a jam, lie your way out.
“If you’re successful enough, and powerful enough, and can sound sincere enough, you stand an excellent chance of making the lie stand up, regardless of what really happened.
“The teachers responsible were mainly head Maple wrestling coach, Mike Milkovich and former superintendent of schools H. Donald Scott.
“Anyone who attended the meet, whether he be from Maple Heights, Mentor, or impartial observer, knows in his heart that Milkovich and Scott lied at the hearing after each having given his solemn oath to tell the truth.
“But they got away with it.
“Is that the kind of lesson we want our young people learning from their high school administrators and coaches?
“I think not.”
Based upon this language it should be recognized that there is no express statement that “H. Donald Scott committed perjury.” Rather, the clear impact in some nine sentences and a caption is that appellant “lied at the hearing after * * * having given his solemn oath to tell the truth.” Based solely on the specific language, as such language is commonly understood, there is little question that were we to consider the statement without further analysis appellant would have stated a valid cause of action. This is, however, only the beginning of our inquiry.
C
Our second concern is with whether the statement is verifiable. See, e.g., Bose Corp. v. Consumers Union of United States, Inc. (1984), 466 U.S. 485; Buckley v. Littell (C.A. 2, 1976), 539 F. 2d 882. The Second Circuit, in Hotchner v. Castillo-Puche (C.A. 2, 1977), 551 F.2d 910, 913, expanded on this problem in stating, “* * * [I]f an author represents that he has private, first-hand knowledge which substantiates the opinions he expresses, the expression of opinion becomes as damaging as an assertion of fact.” Thus, where the “* * * statement lacks a plausible method of *252verification, a reasonable reader will not believe that the statement has specific factual content.” Ollman v. Evans, supra, at 979.
Analysis of the underlying verifiability of Diadiun’s article also supports appellant’s allegations. Whether or not H. Don Scott did indeed perjure himself is certainly verifiable by a perjury action with evidence adduced from the transcripts and witnesses present at the hearing. Unlike a subjective assertion the averred defamatory language is an articulation of an objectively verifiable event.
D
Our third concern involves an analysis of the larger objective and subjective context of the statement. Objective cautionary terms, or “language of apparency” places a reader on notice that what is being read is the opinion of the writer. Terms such as “in my opinion” or “I think” are highly suggestive of opinion but are not dispositive, particularly in view of the potential for abuse. We are mindful of Judge Friendly’s observation that one should not “escape liability for accusations of crime simply by using, explicitly or implicitly, the words T think.’ ” Cianci v. New Times Publishing Co., supra, at 64. Accordingly, we are not persuaded that a bright-line rule of labeling a piece of writing “opinion” can be a dispositive method of avoiding judicial scrutiny. Such labeling does, however, strongly militate in favor of the statement as opinion.
Examining the article in its larger context, the first thing one notes is the large caption “TD Says” which would indicate to even the most gullible reader that the article was, in fact, opinion. This position is borne out by the second headline on the continuation of the article which states: “. . . Diadiun says Maple told a lie” (emphasis added). Parenthetically, we wonder at the majority’s assertion in Milkovich, supra, at 299, that “* * * [njothing in the article effectively precautions the reader that the author’s statements are merely his considered opinions.”
The language surrounding the averred defamatory remarks is also noteworthy. Although the objective language of apparency is confined to the two headlines noted above, the author takes some care in setting forth the subjective basis behind the article as the impetus to its creation. For example, Diadiun states: “When a person takes on a job in a school, whether it be as a teacher, coach, administrator or even maintenance worker, it is well to remember that his primary job is that of educator.” The article goes on to reinforce this concern that those in positions of authority, at any level, also occupy positions of responsibility requiring candor should that authority be called into question. The issue, in context, was not the statement that there was a legal hearing and Milkovich and Scott lied. Rather, based upon Diadiun’s having witnessed the original altercation and OHSAA hearing, it was his view that any position represented by Milkovich and Scott less than a full admission of culpability was, in his view, a lie.
A troubling addition to the article, however, was the quote attributed *253to Dr. Harold Meyer, commissioner of OHSAA who attended the legal hearing, which stated, “ 1 can say that some of the stories told to the judge sounded pretty darned unfamiliar’ * * *. ‘It certainly sounded different from what they told us.’ ” There is some question as to whether Meyer ever made such a statement and evidence was adduced by appellant to indicate no such statement was made. This concern, accepting appellant’s view of the matter, is mitigated largely because Diadiun clearly did not attend the legal hearing and his article was really based upon the two events he personally witnessed. Diadiun further admits, at the beginning of the article, that the legal hearing involved “* * * whether Maple was denied due process by the OHSAA, the basis of the temporary injunction.” Although we cannot necessarily expect the average reader to recognize that a due process hearing might not, and probably would not, involve any questions relating to specific prior conduct beyond the technical OHSAA procedures utilized in the OHSAA hearing, the implicit caveat is still present and is a factor to be considered.
A review of the context of the statements in question demonstrates that Diadiun is not making an attempt to be impartial and no secret is made of his bias. The strongest statement made in the article, “Anyone who attended the meet, whether he be from Maple Heights, Mentor, or impartial observer, knows in his heart that Milkovich and Scott lied at the hearing after each having given his solemn oath to tell the truth” (emphasis added), further indicates that the question of whether or not a lie was actually made is ultimately a subjective determination. While Diadiun’s mind is certainly made up, the average reader viewing the words in their internal context would be hard pressed to accept Diadiun’s statements as an impartial reporting of perjury.
Our fourth concern is with the broader context of the allegedly defamatory remarks. It has been remarked that “* * * [djifferent types of writing have * * * widely varying social conventions which signal to the reader the likelihood of a statement’s being either fact or opinion.” Ollman, supra, at 979, citing Natl. Assn. of Letter Carriers, supra, at 286. To evaluate an article’s broader context we must examine the type of article and its placement in the newspaper and how those factors would influence the reader’s viewpoint on the question of fact or opinion.
It is important to recognize that Diadiun’s article appeared on the sports page — a traditional haven for cajoling, invective, and hyperbole. The article itself was under the express byline of “By Ted Diadiun[,] News-Herald Sports Writer.” In this broader context we doubt that a reader would assign the same weight to Diadiun’s statement as if it had appeared under the byline “Law Correspondent” on page one of the newspaper. This is not to say that the article would be given no weight; on the contrary, there are doubtless individuals whose only contact with newsprint is the sports page and a favorite writer’s column might well be given weight similar to the Gospel. On balance, however, a reader would *254not expect a sports writer on the sports page to be particularly knowledgeable about procedural due process and perjury. It is our belief that “legal conclusions” in such a context would probably be construed as the writer’s opinion. Moreover, the allegations that Milkovich or Scott “lied” based upon the erroneous quote by Meyer would appear to fall into the area of law where “* * * we protect some falsehood in order to protect speech that matters,” Gertz, supra, at 341, particularly where, as in the instant case, the issues involved are of importance to the community and the vehicle for dissemination of the ideas is opinion.
Based upon the totality of circumstances it is our view that Diadiun’s article was constitutionally protected opinion both with respect to the federal Constitution and under our state Constitution. We therefore affirm the judgment of the court of appeals.

Judgment affirmed.

Holmes, Douglas and Wright, JJ., concur.
Celebrezze, C.J., and Sweeney, J., separately concur in judgment only, and dissent in part.
C. Brown, J., concurs in part and dissents in part.

 Appellant’s retired status at the time of the legal hearing is thus not germane because the averred defamatory remarks were made in the course of actions arising from official conduct that were, most importantly, matters of import to the community’s legitimate interest in a public official’s performance of public responsibilities. Justice Brennan in his majority opinion in Rosenblatt reiterated the “strong interest in debate on public issues, and * * * a strong interest in debate about those persons who are in a position significantly to influence the resolution of those issues. Criticism of government is at the very center of the constitutionally protected area of free discussion.” Id. at 85. It is similarly our view, under Ohio’s Constitution, that the subsequent retirement of an individual does not diminish his or her status with respect to the discussion and debate of issues related to a prior status or position.